IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


RANDY LEEPER AND CONNIE LEEPER,     : No. 194 WAL 2017
                                    :
                Petitioners         :
                                    : Petition for Allowance of Appeal from
                                    : the Order of the Superior Court
            v.                      :
                                    :
                                    :
JAMES TINKEY, DEAN TINKEY, RALPH    :
TINKEY, AND HAROLD TINKEY,          :
INDIVIDUALLY AND /OR T/D/B/A TINKEY :
BROTHERS LUMBER COMPANY,            :
AND/OR TINKEY BROS.: J. R. ENOS,    :
INDIVIDUALLY AND OR T/D/B/A PAUL    :
BUNYAN TREE SERVICE; PAUL           :
BUNYAN TREE SERVICE; PATRICK        :
MONROE; JOSEPH C. MONROE;           :
ROSALLE COTTON, EXECUTRIX OF        :
THE ESTATE OF JOSEPH A. MONROE,     :
DECEASED; LILLIAN FAY MONROE;       :
EOG RESOURCES, INC., CROWN          :
COMMUNICATIONS; CROWN CASTLE        :
USA, T/D/B/A CROWN                  :
COMMUNICATIONS; AND CROWN           :
CASTLE INTERNATIONAL,               :
                                    :
                Respondents         :


                                   ORDER



PER CURIAM

      AND NOW, this 16th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.